In a proceeding denominated by the petitioner William Hicks as one in the nature of habeas corpus, the appeal is from a judgment of the Supreme Court, Nassau County (Roberto, J.), dated July 1, 1986, which cred*624ited the petitioner with time served against a one-time term of imprisonment imposed by the New York State Division of Parole, upon its finding that the petitioner had violated the conditions of parole.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the assertions of the appellant New York State Division of Parole (hereinafter the Division), we find that the court which sentenced the petitioner upon certain charges which also formed the predicate for the Division’s finding that the petitioner had violated the terms of parole, did not act in excess of its powers by directing that its sentence was to run concurrently with the one-year term of reincarceration imposed by the Division, based upon the violation of parole (see, People v Dupree, 91 AD2d 1071; People ex rel. Benedetti v Walters, 114 Misc 2d 47). Accordingly, the judgment appealed from, which credited the petitioner with the time served against the one-year term imposed by the Division, is hereby affirmed. Thompson, J. P., Weinstein, Eiber and Spatt, JJ., concur.